Citation Nr: 0704532	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a comminuted fracture of the left distal 
radius. 

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic osteoarthritis of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied increased ratings for a 
fracture of the left distal radius and osteoarthritis of the 
left wrist.  

The issue of entitlement to an evaluation in excess of 10 
percent for the residuals of a comminuted fracture of the 
left distal radius is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

The veteran has active range of motion of the left wrist of 
40 degrees of dorsiflexion and 12 degrees of palmar flexion 
with weakness and pain. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
traumatic osteoarthritis of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5215 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided preadjudication VCAA notice by 
letter dated in June 2003.  The notice included the type of 
evidence needed to substantiate the claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to inform the VA about any 
other records that may exist to support his claim.  This 
served to notify the veteran to provide any evidence in his 
possession that pertained to the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a VA examination for his disability and there is no 
evidence of a change in the disability since that 
examination.  The veteran reported in January 2004 that his 
left arm disability got worse each year.  Since he had an 
examination within six months of that statement, the current 
severity of the disability was assessed.  He has not reported 
any worsening since the January 2004 statement. 

The veteran indicated that he received treatment from Walter 
Reed Army Hospital, but this hospital has certified that 
there are no records of treatment during the period reported 
by the veteran.  The veteran has submitted private medical 
records in support of his claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist 
requirements of the VCAA have been met.  

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for limitation of motion of 
the left wrist was established in a February 1969 rating 
decision.  A 10 percent evaluation was assigned.  

The veteran was afforded a VA orthopedic examination in July 
2003.  His left wrist was described as "very deformed."  It 
was tender medially and laterally, but with no crepitus and 
no laxity.  

An X-ray study of the left wrist showed a healed fracture of 
the distal radius and ulnar styloid, with significant 
degenerative changes seen at the radiocarpal joint.  
Dorsiflexion of the left wrist was from zero to 40 degrees 
actively, zero to 45 degrees passively, and zero to 53 
degrees after fatiguing.  Palmar flexion was zero to 12 
actively, zero to 15 passively, and zero to 22 degrees after 
fatiguing.  Radial deviation was zero to 17 actively, zero to 
20 passively, and zero to 22 degrees after fatiguing.  Ulnar 
deviation was zero to 30 actively, zero to 31 passively, and 
zero to 35 degrees after fatiguing.  There was pain with all 
movements.

In a July 2003 statement, the veteran contended that he had 
stiffness and weakness in his left arm.  He stated that he 
had difficulty performing everyday tasks, and that his 
disabilities were deteriorating as he got older.  

The veteran further argued in his January 2004 notice of 
disagreement that his left arm had become worse over the 
previous five years.  He stated that medication lessened the 
pain, but did not improve his strength.  He noted that he was 
a farmer, and that his work included lifting heavy objects 
such as bales of hay and bags of feed.  He made no specific 
mention of the wrist.  

Private medical records dated May 2004 also show limitation 
of motion of the left wrist and decreased grip strength. 

In a November 2004 supplemental statement of the case the 
description of the service-connected disability was changed 
to osteoarthritis of the left wrist.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating code for limitation of the wrist is the same 
rating code used to evaluate the disability prior to the 
change in diagnosis.  Under this rating code, limitation of 
motion of the wrist merits a 10 percent evaluation for either 
hand when dorsiflexion is less than 15 degrees, or when 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Code 5215.  Factors such as pain, 
weakness, excess fatigability, and incoordination are also to 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board 
notes that the 10 percent evaluation is the highest 
evaluation available under this rating code. 

The evidence shows that the veteran has loss of range of 
motion of his left wrist with pain and fatigue.  However, he 
is in receipt of the highest evaluation available under the 
appropriate rating code for this disability.  

A higher evaluation requires ankylosis of the left wrist.  
38 C.F.R. § 4.71a, Code 5215.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.).  The veteran has residual motion of the left wrist, 
thus ankylosis has not been demonstrated.

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not for 
consideration where, as in this case, the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

As there is limitation of motion of the wrist, an increased 
evaluation under 38 C.F.R. § 4.71a, Code 5003 is also not for 
consideration.  

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran's wrist disability has not required any recent 
periods of hospitalization.  

His contentions could be read as saying that the wrist 
disability interferes with his work as a farmer.  The veteran 
has not reported any time lost from this employment, nor has 
he described any specific loss of income beyond that 
contemplated by the schedular evaluation.  He reported on the 
VA examination that, notwithstanding significant pain, he was 
able to perform heavy physical labor.  Although he had some 
problems operating heavy machinery he was able to "just 
adjust."

Accordingly, the Board does not find marked interference with 
employment or other exceptional factors related to the wrist 
disability warranting referral for consideration of an 
extraschedular rating.

The Board has considered the doctrine of reasonable doubt.  
As just discussed, the weight of the evidence is against the 
claim, that doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic osteoarthritis of the left wrist is denied. 


REMAND

On the last VA orthopedic examination in July 2003, the 
examiner noted the veteran's complaints of pain and weakness, 
and discussed the effects of such in relation to the 
dorsiflexion, palmar flexion, and deviation of the left 
wrist; he did not discuss these factors in regards to the 
supination and pronation of the left forearm.  Given the 
veteran's contentions regarding pain and weakness, the 
absence of such a discussion makes it impossible to issue a 
decision at this time.

Functional limitation due to pain, weakness, excess 
fatigability, and incoordination are factors that must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board 
notes that impairment of supination and pronation are the two 
primary factors under which the veteran's residuals of a 
comminuted fracture of the left distal radius are evaluated.  
38 C.F.R. § 4.71a, Code 5213.  Therefore, as the June 2003 
examination is incomplete in this regard, the Board finds 
that the veteran must be afforded an additional VA orthopedic 
examination in order to determine the current severity of his 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the residuals of 
his left radius fracture.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note that it has been reviewed.  

The examiner should report the ranges of 
left arm supination and pronation in 
degrees.  The examiner whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry is not to be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.

2.  After the development requested above 
has been completed to the extent 
possible, the claim should be re-
adjudicated.  If the claim is not fully 
granted a supplemental statement of the 
case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


